Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 06/22/2020 has been entered and fully considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 42 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 42, and 81, claims recite the limitation: “calculating a volume velocity by integrating the contribution to the volume velocity made by the motion of the surface at a plurality of locations on the surface”. It is not clear what is “volume velocity” and how does integration of motion which has a unit of length could result in volume velocity which should have a unit of length over time. The examiner notes that in a search performed over prior art, the term “volume velocity” is not commonly used in regards to surface vibrations. the specification does not provide a definition for the term, and it is not a well-known term in this particular art. As a result, the metes and bounds of the claims are not clear as it is not clear what is being calculated. For the purposes of examination, it is assumed that the movement amplitude and phase are being integrated spatially. 
Claims 2-18 depend upon claim 1 and are therefore considered to be indefinite as well due to their dependency upon an indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 11-18, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Publication No. 2017/0251924) hereinafter “Koch” in view of MacDougall et al. (“Long-range, wide-field swept source optical coherence tomography with GPU accelerated digital lock in Doppler vibrography for real-time, in vivo middle ear diagnosis’, Bio. Optic. Exp. Vol. 7, issue 11, 2016) hereinafter “MacDougall”.
Regarding claim 1, Koch discloses a system [see abstract of Koch] comprising: 
an optical coherence tomography imaging system [device 1 for Doppler optical coherence tomography ; see [0026]-[0027] of Koch] configured to image a surface being induced into motion by a sound stimulus [see [0031] of Koch disclosing that the “vibrated eardrum can be evaluated by means of OCT”], the imaging system operable to measure a phase and amplitude [see [0034]: “in Doppler OCT it is possible to determine phase relationship between stimulation of eardrum and the movement (amplitude) of the ear drum measured by doppler shift”] of the motion of the surface in a spatially resolved way [see [0031] disclosing: “a frequency resolved and spatially resolved measurement of the eardrum vibration is performed”]; 
a microphone operable to measure a pressure of the sound stimulus on the surface [sound receiver 7 in the form of a microphone; see [0027] of Koch]; and 
Koch does not disclose a processor configured to calculate a volume velocity of the surface by integrating the contribution to the volume velocity made by the motion of the surface at a plurality of locations on the surface.  
MacDougall, directed towards Doppler vibrational study of ear [see abstract of MacDougall] further discloses a processor [PC; see FIG. 1] configured to calculate a volume velocity of the surface by integrating the contribution to the volume velocity made by the motion of the surface at a plurality of locations on the surface.[section 2.3, equation (7) and the paragraph above it describe calculating information regarding amplitude A and phase φ by integrating over all points on the surface]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and include a processor configured to calculate a volume velocity of the surface by integrating the contribution to the volume velocity made by the motion of the surface at a plurality of locations on the surface according to the teachings of MacDougall in order to acquire more information regarding motion of the surface under study.
Regarding claim 2, Koch further discloses that the surface is an eardrum [see [0021] of Koch].  
Regarding claim 5, Koch further discloses a speaker [loudspeaker; see [0007] the sound source could be a loudspeaker] configured to emit a sound stimulus operative to elicit an acoustic reflex response,[see [0016] and [0027]; sound source 6] 
Koch does not disclose that the system configured to measure motion of at least one of a malleus, incus, stapes and stapedius tendon when the acoustic reflex response is active.  
MacDougall further discloses that the system is configured to measure motion of at least one of a malleus, incus, stapes and stapedius tendon when the acoustic reflex response is active.[see FIG. 4 and its caption disclosing measuring and graphing the motion of the malleus, and incus]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the system configured to measure motion of at least one of a malleus, incus, stapes and stapedius tendon when the acoustic reflex response is active according to the teachings of MacDougall in order to measure and determine the vibrational response of the middle ear structures individually.
Regarding claim 11, Koch discloses all the limitations of claim 1 above. [see rejection of claim 1]
Koch does not disclose that the OCT imaging system comprises one of a swept-source laser and a broadband light source.
MacDougal further discloses that the optical coherence tomography imaging system comprises one of a swept-source laser [Bragg-reflector (VT-DBR) akinetic swept laser; see section 2.1. first paragraph] and a broadband light source.  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further such that the OCT imaging system comprises one of a swept-source laser and a broadband light source according to the teachings of MacDougall in order to take advantage of fast sweeping of the laser to image the full depth of human middle ear [see section 2.1. first paragraph]
Regarding claim 12, Koch as modified by MacDougall discloses all the limitations of claim 11 above. [see rejection of claim 11]
McDougall further discloses that the swept-source laser is synchronized with a sweep clock signal, the sweep clock signal synchronizing the laser with an acoustic phase of the sound stimulus.[see section 2.; first and second paragraphs disclosing the synchronizing of the laser with phase of sound stimulus]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the swept-source laser be synchronized with a sweep clock signal, the sweep clock signal synchronizing the laser with an acoustic phase of the sound stimulus according to the teachings of McDougall in order to maintain synchronization between the optical and acoustic stimulus applied to achieve accurate measurements and increase the accuracy of the measurements.
Regarding claim 13, Koch as modified by MacDougall discloses all the limitations of claim 1 above. [see rejection of claim 1]
MacDougall further discloses that the optical coherence tomography imaging system is configured to perform combined structural optical coherence tomography and Doppler optical coherence tomography. [see section 2.3 disclosing performing Doppler OCT and section 2.4 disclosing performing B-mode structural real-time study using OCT as well.]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the optical coherence tomography imaging system be configured to perform combined structural optical coherence tomography and Doppler optical coherence tomography according to the teachings of MacDougall in order to perform both types of imaging in parallel and speed up the process by parallel processing both in Doppler and B-mode [see section 2.4 of MacDougall]
Regarding claim 14, Koch as modified by MacDougall discloses all the limitations of claim 13 above. [see rejection of claim 13]
MacDougall further discloses that the processor is configured to process signals from an interferometer to produce an interferogram representing one or both of an ear canal and the surface.[see section 2.4.1. disclosing producing interferogram of the ear canal; see FIG. 5 and its caption as well]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the processor is configured to process signals from an interferometer to produce an interferogram representing one or both of an ear canal and the surface according to the teachings of MacDougall in order to study the structural and functional characteristics of the ear including the ear canal. [see caption of FIG. 5]
Regarding claim 15, Koch as modified by MacDougall discloses all the limitations of claim 14 above. [see rejection of claim 14]
MacDougall further discloses that the processor is configured to extract structural optical coherence tomography data from a computed magnitude of a discrete Fourier transform of the interferogram.[see section 2.4.2 disclosing performing discrete Fourier transform on the data to arrive at higher SNR signals for better study of structural characteristics of the ear]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the processor be configured to extract structural optical coherence tomography data from a computed magnitude of a discrete Fourier transform of the interferogram according to the teachings of MacDougall in order to increase the accuracy of the OCT structural study. 
Regarding claim 16, Koch as modified by MacDougall discloses all the limitations of claim 15 above. [see rejection of claim 15]
MacDougall further discloses that the processor is configured to extract Doppler optical coherence tomography data from the interferogram using a digital lock in detection method.[section 2.3, last paragraph disclosing using digital lock in detection to get B-mode OCT data]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the processor configured to extract Doppler optical coherence tomography data from the interferogram using a digital lock in detection method according to the teachings of MacDougal in order to increase the accuracy of structural study of the ear canal and structures.
Regarding claim 17, Koch as modified by MacDougall discloses all the limitations of claim 1 above. [see rejection of claim 1]
MacDougall further discloses that the processor is configured to: determine a plurality of voxels lying on the surface using the structural optical coherence tomography data [see section 3.1. second paragraph disclose that the B-mode OCT images (i.e. structural OCT) include a plurality of voxels on the surface]; determine Doppler vibration displacement amplitude and phase for each of the plurality of voxels using the Doppler optical coherence tomography data;[section 2.3. of MacDougall discloses determining amplitude A(fa) and phase (φ(fa)) for each increment of n, and w (i.e. voxels); see equation 6 and the paragraph below it] determine a plurality of spatially resolved individual displacements, each of the plurality of individual displacements corresponding to an individual displacement of one of the plurality of voxels induced by the sound stimulus [see equation 6, ψ(x,y,n) is the displacement (both amplitude and phase) for the volume increment (x,y,n) which is one single voxel]; and integrate over the plurality of spatially resolved individual displacements. [see equation 7 and the paragraph below it. the integration over space of amplitude and phase of the movement] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the processor be configured to: determine a plurality of voxels lying on the surface using the structural optical coherence tomography data; determine Doppler vibration displacement amplitude and phase for each of the plurality of voxels using the Doppler optical coherence tomography data; determine a plurality of spatially resolved individual displacements, each of the plurality of individual displacements corresponding to an individual displacement of one of the plurality of voxels induced by the sound stimulus; and integrate over the plurality of spatially resolved individual displacements according to the teachings of McDougall in order to calculate the displacement for each unit volume of the ear canal and surface and acquire in depth information about the response of the surface to stimuli.
Regarding claim 18, Koch as modified by MacDougall discloses all the limitations of claim 1 above. [see rejection of claim 1]
MacDougall further discloses that the plurality of voxels corresponds to a portion of the surface that includes the umbo at which the tympanic membrane is coupled to an ossicular chain of an ear.[see introduction, second page, first paragraph disclosing measuring strucutres of surface of the eardrum including umbo]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the plurality of voxels correspond to a portion of the surface that includes the umbo at which the tympanic membrane is coupled to an ossicular chain of an ear according to the teachings of MacDougall in order to study the properties of the surface of the eardrum.
Regarding claim 81, Koch discloses a method comprising [method of Koch; see abstract]: inducing motion of a surface by applying a sound stimulus to the surface [see [0031] disclosing the surface is being moved by a stimuli , [0016] and [0027] disclose the type of the vibrational stimuli on the surface] 
 of Koch],; with an optical coherence tomography imaging system[device 1 for Doppler optical coherence tomography ; see [0026]-[0027] of Koch], imaging the surface being induced into motion by the sound stimulus [see [0031] the surface under vibration is being imaged], the imaging operable to measure a phase and amplitude [see [0034]: “in Doppler OCT it is possible to determine phase relationship between stimulation of eardrum and the movement (amplitude) of the ear drum measured by doppler shift”] of the motion of the surface in a spatially resolved way[see [0031] disclosing: “a frequency resolved and spatially resolved measurement of the eardrum vibration is performed”]; measuring pressure of the sound stimulus on the surface; [sound receiver 7 in the form of a microphone; see [0027] of Koch]and
Koch does not disclose by an electronic data processor, calculating a volume velocity of the surface by integrating contributions to the volume velocity made by the motion of the surface at a plurality of locations on the surface.
MacDougall, directed towards Doppler vibrational study of ear [see abstract of MacDougall] further discloses a processor [PC; see FIG. 1] configured to calculate a volume velocity of the surface by integrating the contribution to the volume velocity made by the motion of the surface at a plurality of locations on the surface.[section 2.3, equation (7) and the paragraph above it describe calculating information regarding amplitude A and phase φ by integrating over all points on the surface]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and include a processor configured to calculate a volume velocity of the surface by integrating the contribution to the volume velocity made by the motion of the surface at a plurality of locations on the surface according to the teachings of MacDougall in order to acquire more information regarding motion of the surface under study.

Claims 3, 4, 6-10, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of MacDougall as applied to claim 2 above, and further in view of Keefe (DE 69738629T2) hereinafter “Keefe”.
Regarding claim 3, Koch discloses a device for applying a quasi-static pressure to an ear canal [see [0033] of Koch; discloses generating static pressure and change thereof (quasi-static pressure) in the ear canal] and an earpiece that creates an acoustic seal with the ear canal [see [0014] and [0033] disclosing an ear mould for sealing the ear canal]
Koch does not disclose wherein the system is configured to report a change in the volume velocity or acoustic impedance as the quasi-static pressure is varied.  
Keefe, directed towards measurement of acoustic transmission function in the ear [see abstract of Keefe] further discloses that the system is configured to report a change in the volume velocity or acoustic impedance as the quasi-static pressure is varied. [see [0021] disclosing measuring impedance as a function of pressure p(f).]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the system be configured to report a change in the volume velocity or acoustic impedance as the quasi-static pressure is varied according to the teachings of Keefe in order to study the response of the surface to varying pressure applied to the surface by measuring the impedance of the surface in time.
 Regarding claim 4, Koch discloses a speaker [sound source 6 could be a loud speaker; see [0007] and [0031] of Koch] configured to emit a sound stimulus operative to elicit an acoustic reflex response [see [0031] of Koch],
Koch does not disclose that the system configured to measure a change in acoustic impedance resulting from the acoustic reflex response.
Keefe further discloses that the system is configured to measure a change in acoustic impedance resulting from the acoustic reflex response.[see [0189] disclosing that the system measures acoustic impedance function in time domain]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the system be configured to measure a change in acoustic impedance resulting from the acoustic reflex response according to the teachings of Keefe in order to study the response of the surface to varying pressure applied to the surface by measuring the impedance of the surface in time.
Regarding claim 6, Koch as modified by Keefe discloses all the limitations of claim 4 above [see rejection of claim 4]
Keefe further discloses that the sound stimulus is sinusoidal [see [0128]-[0129] of Keefe; two sources of sinusoidal stimulus has been used]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the sound stimulus sinusoidal according to the teachings of Keefe in order to study the effect of varying amplitude and phase of the stimulus signal on the characteristics of the response of the surface. 
Regarding claim 7, Koch as modified by Keefe discloses all the limitations of claim 4 above [see rejection of claim 4]
Keefe further discloses that the sound stimulus is a broadband stimulus.[see [0096] of Keefe]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the sound stimulus a broadband stimulus according to the teachings of Keefe in order to study the effect of a varying stimulus on the change in the characteristics of the response of the surface.
 Regarding claim 8, Koch as modified by Keefe discloses all the limitations of claim 7 above [see rejection of claim 7]
Keefe further discloses that the broadband stimulus comprises one of clicks [see [0070] of keefe], white noise and signals comprising a sum of sine waves at multiple frequencies [see [0096] of keefe].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the broadband stimulus comprises one of clicks, white noise and signals comprising a sum of sine waves at multiple frequencies according to the teachings of Keefe in order to measure any distortions in the system by studying the nonlinear effects of the multiple frequency signals [see [0128] of Keefe]
Regarding claim 9, Koch as modified by Keefe discloses all the limitations of claim 4 above [see rejection of claim 4]
Keefe further discloses that the system is configured to monitor a decay in an acoustic impedance increase chance caused by the acoustic reflex over time.[see [0111] of Keefe]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and make the system is configured to monitor a decay in an acoustic impedance increase chance caused by the acoustic reflex over time according to the teachings of Keefe in order to study the non-linear properties of the reflex response in time.[see [0111] of Keefe]
Regarding claim 10, Koch discloses all the limitations of claim 1 above [see rejection of claim 1]
Koch does not disclose a pump controllably coupled to the processor, the pump configured to maintain a static pressure in the ear canal.
Keefe further disclose a pump [pressure pump 128; see [0064]] controllably coupled to the processor, the pump configured to maintain a static pressure in an ear canal [see [0064] and claim 12 of Keefe]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and include a pump controllably coupled to the processor, the pump configured to maintain a static pressure in an ear canal according to the teachings of Keefe in order to control the static pressure in the ear and increase the accuracy of the measurements.
Regarding claim 42, Koch as modified by MacDougall discloses a system [system of Koch as modified by MacDougall; see abstract] the system comprising: 
an audio source operable to generate a sound stimulus, the sound stimulus effective to induce motion of an eardrum of the ear; 
an optical detection modality [device 1 for Doppler optical coherence tomography ; see [0026]-[0027] of Koch] configured to measure displacements at points of a two-dimensional array of points on the eardrum in response to the sound stimulus[see [0031] of Koch disclosing that the “vibrated eardrum can be evaluated by means of OCT”],; 
a microphone operable to measure pressure of the sound stimulus on the ear drum[sound receiver 7 in the form of a microphone; see [0027] of Koch];; and 
Koch does not disclose a processor configured to calculate a volume velocity of the surface by integrating the contribution to the volume velocity made by the motion of the surface at a plurality of locations on the surface. calculating the acoustic impedance of the middle ear as a ratio of the measured pressure of the sound stimulus on the ear drum to the volume velocity.  
MacDougall, directed towards Doppler vibrational study of ear [see abstract of MacDougall] further discloses a processor [PC; see FIG. 1] configured to calculate a volume velocity of the surface by integrating the contribution to the volume velocity made by the motion of the surface at a plurality of locations on the surface.[section 2.3, equation (7) and the paragraph above it describe calculating information regarding amplitude A and phase φ by integrating over all points on the surface]  
Keefe further discloses calculating the acoustic impedance of the middle ear as a ratio of the measured pressure of the sound stimulus on the ear drum to the volume velocity. .[see [0189] disclosing that the system measures acoustic impedance function in time domain] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and include a processor configured to calculate a volume velocity of the surface by integrating the contribution to the volume velocity made by the motion of the surface at a plurality of locations on the surface according to the teachings of MacDougall in order to acquire more information regarding motion of the surface under study.
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Koch further and calculate the acoustic impedance of the middle ear as a ratio of the measured pressure of the sound stimulus on the ear drum to the volume velocity according to the teachings of Koch in order to acquire more information about the acoustic characteristics of the eardrum.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793